 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5890 
 
AN ACT 
To correct a technical error in Public Law 112–122. 
 
 
1.Technical correctionSection 24 of Public Law 112–122 is amended by striking 4 of Public Law 109–438 and inserting 1(c) of Public Law 103–428. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
